PER CURIAM.
This is an appeal from an order denying a petition for rehearing entered subsequent to an order of the trial judge apportioning a condemnation award between the appellant-landlord and appellee-lessee.
This is a companion case to Emory G. Rich v. Harper Neon Co., Inc., et al, Fla. App., 147 So.2d 174, in which we have this day granted a motion to dismiss' the appeal because it was not brought within the 30 day period permitted for taking an appeal in eminent domain proceedings. We also dismiss this appeal because it is taken from an order that is not appealable.
Dismissed.
SHANNON, C. J., and ALLEN and WHITE, JJ., concur.